      Case 1:14-cv-01928-MLB Document 528-1 Filed 12/28/18 Page 1 of 9




                  UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JEFFREY GADDY,                 )
                               )
     Plaintiff,                )
                               )
v.                             )        CIVIL ACTION FILE
                               )        NO. 1:14-cv-01928-WSD
AMERICAN INTERSTATE            )
INSURANCE COMPANY,             )
                               )
     Intervenor Plaintiff,     )
                               )
v.                             )
                               )
TEREX CORPORATION and          )
TEREX SOUTH DAKOTA, INC.       )
                               )
                               )
     Defendants.               )
______________________________ )

  MEMORANDUM OF LAW IN SUPPORT OF TEREX DEFENDANTS’
      MOTION TO CERTIFY QUESTIONS OF STATE LAW
         TO THE SUPREME COURT OF GEORGIA

      COME NOW, Defendants Terex Corporation (“Terex Corp.”) and Terex

South Dakota, Inc. (“Terex SD”) (collectively, the “Terex Defendants”), and

hereby file their Memorandum of Law in Support of Terex Defendants’Motion to

Certify Questions of State Law to the Supreme Court of Georgia, showing as

follows:
      Case 1:14-cv-01928-MLB Document 528-1 Filed 12/28/18 Page 2 of 9




                                   Introduction

      The Court has a firm grasp on the conflict between the application of

O.C.G.A. §§ 51-1-11 and 51-12-33 to the presence of the non-conforming steel in

this case, which Terex Defendants summarized in their Trial Brief Regarding

Allocation of Fault under O.C.G.A. § 51-12-33(b). See Doc. 382-3. In summary,

Georgia law mandates that Terex SD cannot be liable in damages for any amount

of fault the jury allocates to the presence of the nonconforming steel in the Subject

Boom Truck.     Otherwise, the Court’s grant of partial summary judgment on

Plaintiff’s manufacturing defect claim under O.C.G.A. § 51-1-11 would have no

effect. And yet, there is no dispute that, given the evidence, the presence of

nonconforming steel in the Subject Boom Truck must be considered by the jury in

making its determinations of fault under O.C.G.A. § 51-12-33.

      On December 21, 2018, in its Order on Plaintiff’s Supplemental Motions in

Limine, the Court ruled that the conflict between the application of O.C.G.A. §§

51-1-11 and 51-12-33 to the presence of the non-conforming steel in this case will

be handled via a jury instruction that will be determined at trial. See Doc. 527.

Terex Defendants respect the consideration that the Court has given to this issue

before reaching the opinion set forth in the Order and are not moving for

reconsideration of the Court’s Order. Terex Defendants, however, submit that in

                                        -2-
         Case 1:14-cv-01928-MLB Document 528-1 Filed 12/28/18 Page 3 of 9




this unique circumstance, it would be appropriate for the unresolved questions of

state law to be presented to the Supreme Court of Georgia in the form of certified

questions before this case is tried.

                        Argument and Citation to Authority

        Georgia law permits this Court to certify an unresolved question of state law

to the Georgia Supreme Court if the question is determinative and no clear and

controlling precedent from the Georgia Supreme Court exists. O.C.G.A. § 15-2-

91; Cascade Crossing II, LLC v. Radioshack Corp., 480 F.3d 1228, 1231 (11th Cir.

2007) (certifying question). “‘Where there is any doubt as to the application of

state law, a federal court should certify the question to the state supreme court to

avoid making unnecessary Erie ‘guesses' and to offer the state court the

opportunity to interpret or change existing law.’” CSX Transp., Inc. v. City of


1
    O.C.G.A. § 15-2-9(a) provides:

        The Supreme Court of this state, by rule of court, may provide that
        when it shall appear to the Supreme Court of the United States, to any
        circuit court of appeals or district court of the United States, or to the
        Court of Appeals or the District Court of the District of Columbia that
        there are involved in any proceeding before it questions of the laws of
        this state which are determinative of the case and there are no clear
        controlling precedents in the decisions of the Supreme Court of this
        state, such federal court may certify the questions of the laws of this
        state to the Supreme Court of this state for answers to the questions of
        state law, which certificate the Supreme Court of this state may
        answer by written opinion.
                                           -3-
       Case 1:14-cv-01928-MLB Document 528-1 Filed 12/28/18 Page 4 of 9




Garden City, 325 F.3d 1236, 1239 (11th Cir. 2003) (certifying question); Schorr v.

Countrywide Home Loans, Inc., 2009 U.S. Dist. LEXIS 90831 (M.D. Ga. 2009)

(certifying question). In deciding whether to certify questions, the Eleventh Circuit

provides that the trial court should consider “the closeness of the question and the

existence of sufficient sources of state law...to allow a principled rather than

conjectural conclusion” and “the degree to which considerations of comity are

relevant.” Escareno v. Noltina Crucible and Refractory Corp. 139 F.3d 1456,

1460-1461 (11th Cir. 1998).

      During oral arguments on this issue, this Court expressed concern over how

the issue may affect the jury’s apportionment of fault at trial, that a ruling for either

side would unfairly prejudice the opposing party, and that there is a dearth of

Georgia case law that provides guidance on how the issue should be handled at

trial. Terex Defendants share the Court’s concerns and do not believe a jury

instruction is sufficient to eliminate the significant risk that a jury will allocate

fault to Terex SD for the presence of the nonconforming steel in the Subject Boom

Truck when Terex SD cannot be liable for the presence of the nonconforming steel

under Georgia law and this Court’s prior rulings.

      The Court and the parties have worked diligently to fairly resolve an

extensive amount of evidentiary issues in an effort to set this case up for a fair trial.

                                          -4-
       Case 1:14-cv-01928-MLB Document 528-1 Filed 12/28/18 Page 5 of 9




Terex Defendants fear, however, that as long as this question of state law remains

unresolved at trial, any verdict will be challenged on appeal and a re-trial will

ultimately result.   Therefore, Terex Defendants believe that judicial resources

would most efficiently be served if the Supreme Court of Georgia were given the

opportunity to weigh in on this issue before trial instead of after trial in the form of

an appeal.

       Accordingly, Terex Defendants respectfully request that this Court certify

the following questions of state law to the Supreme Court of Georgia before this

case is tried:

   i Plaintiff’s negligent design and failure to warn claims are proceeding to trial.

       Plaintiff’s failure to warn claims include, but are not limited to, a claim due

       to Terex Defendants’ alleged failure to warn regarding the presence of

       nonconforming steel in the Subject Boom Truck. This Court has also ruled

       as a matter of law that Plaintiff’s manufacturing defect claim relating to the

       nonconforming steel is barred by Georgia’s statute of repose, O.C.G.A. §

       51-1-11. That claim is barred even though it is undisputed that the subject

       accident would not have occurred but for the presence of the nonconforming

       steel in the Subject Boom Truck. Under these circumstances, where a

       manufacturing defect claim is undisputed but barred under O.C.G.A. § 51-1-

                                          -5-
      Case 1:14-cv-01928-MLB Document 528-1 Filed 12/28/18 Page 6 of 9




      11, and consequently, the defendant manufacturer cannot be held liable for

      that claim, how does the jury apportion fault to the defendant manufacturer

      for the barred manufacturing defect claim under O.C.G.A. § 51-12-33 such

      that a verdict, if any, would be reduced by the percentage of fault

      apportioned to the manufacturer for said claim?

   i If the jury cannot do so under O.C.G.A. § 51-12-33, how does the trial court

      present the issue to the jury to ensure that the defendant manufacturer is not

      held responsible for the barred claim?

                                   Conclusion

      Based on the foregoing, Terex Defendants respectfully request that this

Court grant their Motion to Certify Questions of State Law to the Supreme Court

of Georgia.

      Respectfully submitted this 28th day of December, 2018.

                                      WEINBERG, WHEELER, HUDGINS,
                                          GUNN & DIAL, LLC


                                      By: /s/ Frederick N. Sager, Jr.
                                         Frederick N. Sager, Jr.
                                         Georgia Bar No. 622070
                                         Mark R. Johnson
                                         Georgia Bar No. 395042
                                         Frederick L. Cooper, IV
                                         Georgia Bar No. 785392

                                       -6-
      Case 1:14-cv-01928-MLB Document 528-1 Filed 12/28/18 Page 7 of 9




                                       Attorneys for Defendants Terex
                                       Corporation and Terex South Dakota


3344 Peachtree Road, NE, Suite 2400
Atlanta, Georgia 30326
404.876.2700 Office
404.875.9433 Facsimile
rsager@wwhgd.com
mjohnson@wwhgd.com
dcooper@wwhgd.com




                                      -7-
      Case 1:14-cv-01928-MLB Document 528-1 Filed 12/28/18 Page 8 of 9




    RULE 7.1D CERTIFICATE OF TYPE, FORMAT AND FONT SIZE

      Pursuant to Local Rule 7.1D of the United States District Court of the

Northern District of Georgia, the undersigned certifies that the foregoing

submission to the Court was computer-processed, double-spaced between lines,

and used Times New Roman font of 14 point size.

      This 28th day of December, 2018.


                                    By: /s/ Frederick N. Sager, Jr.
                                        Frederick N. Sager, Jr.
                                       Georgia Bar No. 622070
                                        rsager@wwhgd.com
                                        Attorneys for Defendants Terex
                                       Corporation and Terex South Dakota




                                         -8-
      Case 1:14-cv-01928-MLB Document 528-1 Filed 12/28/18 Page 9 of 9




                         CERTIFICATE OF SERVICE

      This is to certify that I have this day served a copy of the within and

foregoing on all parties in the foregoing matter via CM/ECF e-filing, to wit:

                            Christian A. Pecone, Esq.
                          SAVELL & WILLIAMS, LLP
                               2700 Harris Tower
                              233 Peachtree Street
                               Atlanta, GA 30303
                          Counsel for Intervenor/Plaintiff

                             Lance A. Cooper, Esq.
                             Andrew S. Ashby, Esq.
                              THE COOPER FIRM
                          531 Roselane Street, Suite 200
                              Marietta, GA 30060
                              Counsel for Plaintiff

                            Darren Summerville, Esq.
                           The Summerville Firm, LLC
                          400 Colony Square, Suite 2000
                            1201 Peachtree Street NE
                               Atlanta, GA 30361
                             Co-Counsel for Plaintiff

      This 28th day of December, 2018.

                                       By: /s/ Frederick N. Sager, Jr.
                                           Frederick N. Sager, Jr.
                                          Georgia Bar No. 622070
                                           rsager@wwhgd.com
                                           Attorneys for Defendants Terex
                                          Corporation and Terex South Dakota




                                         -9-
